Citation Nr: 1604400	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for hepatitis C from May 25, 2012.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Hartford, Connecticut, Regional Office (RO), which granted service connection for hepatitis C and assigned an initial noncompensable disability rating.  In June 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims folder.  Subsequently, in August 2012, the RO increased the disability rating for the Veteran's hepatitis C to 20 percent, effective from May 25, 2012.  

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence directly to the Board, for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2015).  

In July 2014, the Board denied the Veteran's claim for entitlement to an initial compensable rating for hepatitis C prior to May 25, 2012, and remanded the issue of entitlement to a rating in excess of 20 percent from May 25, 2012, for additional development, to include scheduling a VA examination.  The agency of original jurisdiction (AOJ) has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDING OF FACT

Since May 25, 2012, the Veteran's hepatitis C has been manifested by daily fatigue, malaise, arthralgia, and anorexia, and intermittent right upper quadrant pain; but no weight loss or hepatomegaly and no incapacitating episodes having a total duration of at least four weeks during a 12-month period have been shown.


CONCLUSION OF LAW

Since May 25, 2012, the criteria for a disability rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.114, Diagnostic Code 7354 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist.

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In December 2007, a VCAA letter was issued to the Veteran with regard to his claim; the letter predated the initial June 2008 rating decision granting the Veteran service connection for hepatitis C.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the appellate issue of entitlement to a disability rating in excess of 20 percent from May 25, 2012, for the Veteran's service-connected hepatitis C is a downstream issue from the initial grant of service connection, another VCAA notice was not required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, the December 2007 notice letter informed the Veteran of the types of evidence necessary to establish a disability rating and an effective date.  See Dingess/Hartman, 19 Vet. App. 473.  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements and testimony of the Veteran, as well as reports of examinations requested by VA and performed in May 2012 and September 2014.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran has not otherwise identified any records relevant to the claim on appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354, which provides that a rating of 20 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12-month period.  

A rating of 40 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  

A rating of 60 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period, but not occurring constantly.  

A rating of 100 percent is assigned where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2015).  

An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2015).  

Upon review of the relevant medical evidence of record, the Board concludes that for the period from May 25, 2012, the evidence supports a finding that the Veteran's symptoms of hepatitis C most nearly approximate a 20 percent rating.  In so finding, the Board acknowledges that the Veteran has complained of daily fatigue, malaise, and anorexia.  However, no weight loss or hepatomegaly has been shown at any time during the period from May 25, 2012.  Further, the record is silent as to any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least 4 weeks during any 12-month period from May 25, 2012.

Relevant medical evidence of record consists of the May 2012 and September 2014 VA examinations for hepatitis, cirrhosis and liver conditions.  During the May 2012 VA examination the Veteran indicated that he had not been treated for his hepatitis C; he was told that he is not a candidate due to his sarcoidosis.  The Veteran reported excessive fatigue every day for the last 5 years.  He also reported pain in the hips and hands for the same period of time.  The Veteran stated that his primary care physician orders blood work periodically and has told him that his liver is stable; he has not been referred back to see a liver specialist since his liver biopsy 5 years ago.  The Veteran indicated that he fatigues easily on a daily basis and spends most of his days at home, lying down and "not doing much."  He stated that he occasionally gets a mild right upper quadrant pain like an "awareness of something there" or a sensation of fullness like after a large meal.  He stated that this happens about 1 to 4 times a month.  The Veteran related that he tries to do yard work and light carpentry but cannot work for more than 2 to 3 hours at a time due to fatigue and joint pains; then, he has to rest for 2 to 3 days.  He also reported nonexistent libido, which he attributed to his fear of spreading hepatitis C to his partner, and stated that he has no energy or desire to have a sexual relationship.  His last visit with his primary care physician was in April 2012, with no mention of any liver-related symptoms.  

Physical examination revealed no jaundice or weight loss, although the Veteran reported a decreased appetite.  The examiner noted that the Veteran's most recent treatment visit had taken place in December 2011, at which time he complained of having no energy, but his physician attributed this to psychiatric symptoms.  The examiner noted that no weight loss was documented at that last visit; rather, the Veteran was noted to have gained weight.  The examiner noted that the Veteran's hepatitis C was currently manifested by daily fatigue, anorexia, and arthralgia, as well as intermittent malaise and right upper quadrant pain.  The examiner found, however, that the Veteran had not had any incapacitating episodes due to hepatitis C during the past 12 months.  Further, no hepatomegaly was found.  The examiner also noted that a CT scan of the Veteran's liver, performed in May 2011, revealed no ascites; the liver and spleen were stable.  The Veteran stated that he is a carpenter but can only work 3 hours every 3 days due to his hepatitis C symptoms.  The examiner found the Veteran to be independent in all activities of daily living.  

At his personal hearing in December 2012, the Veteran indicated that his line of work requires that he work strenuously for extended periods of time 5 days a week; he stated, however, that he is no longer able to complete a full work-week without stopping for a few days.  The Veteran testified that he is unable to be treated effectively for hepatitis C without risking reactivating or aggravating his sarcoidosis.  He further stated that his physicians have not conducted a liver biopsy since 2007 but contended that his hepatitis C had progressively gotten worse.  The Veteran related that the fatigue is always there; he also complained of malaise, anorexia, and shooting pain in his joints.  The Veteran also reported that he occasionally feels like he has to vomit.  The Veteran testified that he has to be careful of the types of medication he takes as well as with his diet.  He stated that he continued to work, just not on a full-time basis.

In September 2014, the Veteran underwent additional VA examination to determine the severity of his hepatitis C.  At that time, he reported symptoms of daily fatigue, non-restorative sleep, aches and pains in muscles and joints, and intermittent abdominal discomfort associated with mild nausea.  He denied episodes of vomiting and anorexia and reported that he has not undergone any treatment for hepatitis C.  He was noted to be maintaining his weight and appetite.  Physical examination was normal, and the VA examiner did not observe any hepatomegaly.  The examiner noted that the Veteran had not had any incapacitating episodes due to his hepatitis C during the past 12 months.  In reaching this conclusion, the examiner opined that the Veteran's reported symptoms of fatigue, non-restorative sleep, and joint and muscle aches and pains were less likely as not secondary to hepatitis C.  In so finding, the examiner noted that the Veteran had normal liver function tests and normal synthetic functions according to lab results.  The examiner noted further that the Veteran was not taking any medication for his condition and that x-rays demonstrated a normal liver and spleen.  The examiner thus concluded that the Veteran's liver disease is not symptomatic.

Upon review of the relevant medical evidence of record, the Board concludes that the evidence does not support a finding that the Veteran is entitled to a disability rating in excess of 20 percent for hepatitis C from May 25, 2012.  Upon most recent examination in September 2014, the VA examiner determined that the Veteran's liver disease was not symptomatic and that he had not experienced any incapacitating episodes due to his hepatitis C during the past 12 months.  Moreover, while the Veteran complained of daily fatigue, intermittent mild nausea with abdominal discomfort, and joint pain during the September 2014 examination, there is no indication that he also had weight loss or hepatomegaly, as required for a higher 40 percent rating.  To the contrary, the September 2014 VA examiner specifically found the Veteran to be maintaining his weight, with no hepatomegaly found on physical examination.  The Board notes in that connection that the September 2014 VA examiner found the Veteran's reported symptoms of fatigue, sleep problems, and aches and pains not to be related to his hepatitis C.  However, even assuming arguendo that such symptoms are attributable to service-connected disability, the Board finds that the identified symptoms do not warrant a 40 percent disability rating, for the reasons described above.  The Veteran has simply not demonstrated weight loss or hepatomegaly, and has not experienced incapacitating episodes of at least 4 weeks' duration, to warrant a higher rating.

In addition, the Board acknowledges that during the May 2012 examination, the Veteran presented with complaints of daily fatigue, intermittent malaise, anorexia, and occasional mild right upper quadrant pain at least 1 to 4 times monthly.  However, the Board finds compelling that there was similarly no indication at that time that he experienced any weight loss or hepatomegaly, as required for a higher 40 percent rating.  In fact, the May 2012 examination report indicates that the Veteran had gained weight since previous treatment visits.  Further, the Board points out that there is simply no evidence of record that the Veteran has experienced incapacitating episodes having a total duration of at least four weeks during any12-month period.  The Board thus finds that the Veteran's hepatitis C has more closely approximated the criteria for a 20 percent rating since May 25, 2012.  

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his hepatitis C.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the assigned rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of this disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's hepatitis C warrants a disability rating no higher than the 20 percent assigned from May 25, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7354.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
The Board finds that at no time during the period at issue has the Veteran's hepatitis C been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's hepatitis C, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

A disability rating in excess of 20 percent for hepatitis C from May 25, 2012, is denied.



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


